Citation Nr: 0117637	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-20 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, currently characterized as posttraumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
July 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision from the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for PTSD.  

There has been a significant change in the law since the 
August 1999 rating decision denied service connection for 
hearing loss, tinnitus, and back, bilateral arm, and 
bilateral leg disabilities as the result of pneumonia as not 
well grounded.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which was signed 
into law on November 9, 2000, eliminated the concept of a 
well-grounded claim.  Therefore, the issues of entitlement to 
service connection for these disabilities are referred to the 
RO for appropriate action under the current law.  


FINDINGS OF FACT

1.  The evidence does not show in-service treatment or 
diagnosis of a psychiatric disability or include independent 
supporting evidence of the claimed noncombat stressors.  

2.  The medical evidence does not include a nexus opinion 
relating a current psychiatric disability to active service 
or relating current PTSD symptoms to the claimed noncombat 
stressors.  


CONCLUSION OF LAW

A psychiatric disability, currently characterized as PTSD, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.306, 4.125(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the RO obtained the veteran's 
service medical records and medical records from the 
identified health care providers.  The veteran received VA 
examinations and filed numerous lay statements with the RO.  
In May 2001, the veteran failed to show good cause to 
reschedule a properly noticed June 2001 travel board hearing.  
He submitted no medical evidence to support his allegation of 
illness from a recent car accident, and he failed to justify 
his request for more time to obtain a representative.  In 
July 2000, he stated that he wanted a representative, and in 
October 2000, he signed and filed a substantive appeal form, 
which clearly informed him that he had the right to a 
representative.  He has known for the last thirty years how 
to obtain a representative because his May 1998 statement 
asserts that a service organization assisted him in obtaining 
a hardship discharge from active service.  In any event, the 
veteran was able to provide sworn testimony at a regional 
office hearing in October 2000, and he withdrew his request 
for a hearing before the Board in May 2001.  The RO's August 
1998, January 2000, April 2001, and May 2001 letters to the 
veteran, the August 1999 and June 2000 rating decisions, and 
August 2000 and October 2000 statements of the case informed 
the veteran of the evidence needed to substantiate his claim.  
Since the veteran was informed of the evidence needed to 
substantiate his claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.306 (2000). To establish direct 
service connection, the veteran must present medical evidence 
of a current psychiatric disability, of incurrence or 
aggravation of a psychiatric disability in service, and of a 
nexus between the in-service psychiatric disability and the 
current disability.  See Epps v. Brown, 126 F.3d. 1464, 1468 
(Fed. Cir. 1997).  Service connection for PTSD, in 
particular, requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000); Patton v. West, 12 Vet. App. 272, 277 
(1999).  

The medical evidence demonstrates that the veteran currently 
has the psychiatric disability of PTSD as specified in the 
DSM-IV.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155  F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
January 1999, the VA Axis I diagnoses included PTSD.  

Direct service connection cannot be granted for a psychiatric 
disability because the medical evidence shows no diagnosis or 
treatment of a psychiatric disability in service or within 
one year after service and includes no nexus opinion relating 
a current psychiatric disability to active service.  See 
38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2000).  Instead, 
the veteran's psychiatric health was normal at the January 
1968 and July 1971 military examinations.  Each time, the 
veteran denied a history of frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.  The veteran also failed to show continuity of 
symptomatology of psychiatric symptoms since service.  See 
38 C.F.R. § 3.303(b); Savage v. Gober , 10 Vet. App. 488 
(1997).  Over twenty-seven years after service, the veteran 
told the November 1998 VA examiner that he had no history of 
psychiatric treatment.  

Service connection cannot be granted for PTSD, in particular, 
because there is no independent supporting evidence in the 
record that the claimed noncombat stressors occurred.  See 
38 C.F.R. § 3.304(f) (2000); Patton v. West, 12 Vet. App. 
272, 277 (1999).  The claimed in-service stressors are 
completely unrelated to combat because Form DD 214 shows no 
overseas or combat service.  Thus, the veteran's testimony or 
lay statements by themselves are insufficient to show the 
occurrence of noncombat stressors.  Rather, the record must 
contain evidence that corroborates the veteran's testimony as 
to the occurrence of the claimed stressors.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  

In this case, the veteran claimed financial worry about his 
grandmother, verbal and physical stress in basic training, 
and being accused of a rape as in-service stressors.  He 
contends that the draft forced him to leave a high-paying 
job, which allowed him to support his younger brothers and 
the grandmother who had raised them after their parents' 
deaths.  He claims that he worried constantly in service 
because he could not afford to pay for food, medication, and 
transportation for his grandmother.  He further claims that 
he served on panels and testified before the United States 
Congress about his anti-war views.  In October 2000, the 
veteran testified that his boot camp instructors treated him 
like an enemy and labeled him unpatriotic and Communist for 
his anti-war views.  In a May 1998 lay statement, the veteran 
contends that drill instructors retaliated by beating him and 
placing him in isolation.  He contends that all airmen at his 
location were accused of raping local girls when, in fact, he 
was too busy to get into trouble.  He contends that he 
suffered because the government never explained why he was 
drafted, why so many people were killed and maimed in a 
senseless war, and why so many Vietnamese students were 
attending college in the United States instead of fighting 
for their own country.  He was assigned extra clean-up duties 
whenever he tried to express his views to his commanding 
officer.  The veteran's younger brother, who served at a 
different location, contends that the veteran's drill 
sergeant physically retaliated against the veteran by 
ordering excessive repetitions of jumping jacks, push-ups, 
and sit-ups and by refusing to let him go on sick call.  The 
veteran contends that the draft was a form of involuntary 
servitude and that boot camp was a form of relentless mental 
and physical stress testing.  

Without independent supporting evidence, the claimed in-
service stressors are not credible because the mental and 
physical stress that the veteran described during basic 
training is generally in the range of the usual human 
experience.  See Sweat v. Principi, 4 Vet. App. 67, 70 
(1993).  Although he contends that all the airmen at his base 
were generally accused of rape, there is no evidence that the 
veteran was singled out as a suspect in raping a specific 
person.  Although he now claims to have experienced mental 
stress and worry about his grandmother, he denied a history 
of excessive worry and nervous trouble of any sort at the 
July 1971 separation examination.  Moreover, the veteran 
testified that his military life improved after boot camp.  
In October 2000, he testified that he eventually liked 
military work, food, and housing.  He felt that the clothing 
was better than what he could afford before service.  He was 
able to see his grandmother and at least one brother during 
service because he graduated at the top of his class and was 
allowed to pick a work location just a one-hour flight from 
his grandmother.  He even applied for promotions and worked 
overtime on Saturdays and Sundays on special projects that 
needed to get done.  The veteran's graduation at the top of 
his class, successful military experience after boot camp, 
and lack of psychiatric complaints at separation from service 
show that his claimed in-service stressors are not credible.  

Even if the claimed in-service stressors were credible, which 
they are not, service connection cannot be granted for PTSD.  
In the absence of competent medical evidence relating current 
symptoms of PTSD to the claimed stressors, service connection 
for PTSD is not warranted.  See 38 C.F.R. § 3.304(f).  
Although the veteran attempted to relate his current 
diagnosis of PTSD to his claimed in-service stressors based 
upon lay statements and treatise evidence, an opinion based 
on an inaccurate premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

At the November 1998 VA examination, the veteran attributed 
his current mental health problems to having served in the 
military despite his strong ideological objections, and at 
the February 1999 VA examination, he reported trauma from 
physical and verbal abuse in basic training.  Neither 
examiner stated an opinion in agreement with the veteran, and 
bare transcriptions of a lay history are not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Grover v. West, 12 
Vet. App. 112 (1999); LeShore v. Brown, 8 Vet. App. 406 
(1995).  In numerous lay statements, the veteran reported 
disruption of sleep, nightmares, and flashbacks, and drinking 
himself to sleep two to three nights per week whenever he 
encountered articles or documentaries about the Vietnam War 
or more recent conflicts in the Persian Gulf and Kosovo.  
Just hearing about the Asian economic crisis or being 
reminded of former President Nixon triggered what he believed 
were PTSD symptoms.  As a lay person, however, the veteran is 
not competent to render a medical opinion relating a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

The veteran also attempted to link his current diagnosis of 
PTSD to his claimed in-service stressors with treatise 
articles from newspapers, magazines, and the Internet.  The 
articles documented historical timelines, anti-war 
demonstrations in the United States, and interviews with 
former Navy Seals and other veterans who described the deaths 
of Vietnamese civilians and post-war mental health programs 
for veterans.  Although the articles appear to be genuine, 
Form DD 214 shows no overseas, combat, or Navy Seal service 
for this veteran, and speculative generic statements are 
insufficient to show a causal link between this veteran's 
alleged in-service stressors and the current psychiatric 
disability.  See Wallin v. West, 11 Vet. App. 509 (1998); 
Sacks v. West, 11 Vet. App. 314 (1998).  

Entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a psychiatric 
disability, currently characterized as PTSD, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

